Citation Nr: 0305438	
Decision Date: 03/24/03    Archive Date: 04/03/03

DOCKET NO.  02-03 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Washington, D.C.




THE ISSUES

1.  Entitlement to an increased evaluation for the service-
connected post-traumatic stress disorder (PTSD), currently 
evaluated at 50 percent.  

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).  




REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESSES AT HEARING ON APPEAL

The veteran and his friend



ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1958 to August 
1973.  

This case comes to Board of Veterans' Appeals (Board) on 
appeal from a July 2001 rating decision made by the RO.  



FINDINGS OF FACT

1.  All indicated relevant information and evidence necessary 
for an equitable disposition of the claim for increase has 
been obtained.  

2.  The service-connected PTSD is not shown to be productive 
of more than social and industrial impairment with reduced 
reliability and productivity and difficulty in establishing 
and maintaining effective work and social relationships.  

3.  The service-connected PTSD is currently not show to have 
been precluded from performing substantially gainful 
consistent with his education and work experience.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
50 percent for the service-connected PTSD have not been met.  
38 U.S.C.A. §§ 1101, 1155, 5107, 7104 (West 2002); 38 C.F.R. 
§§ 3.102, 4.1, 4.7, 4.129, 4.130 including Diagnostic Code 
9411 (2002).  

2.  The criteria for the assignment of a TDIU rating due to 
service-connected disability are not met.  38 U.S.C.A. 
§§ 1155, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 
4.16 (2002) 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  VCAA

As a preliminary matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 (VCAA) was 
signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West Supp. 2002).  

In pertinent part, it includes an enhanced duty on the part 
of VA to notify a claimant of the evidence needed to 
substantiate a claim, 38 U.S.C.A. § 5103, and defines the 
obligation of VA with respect to its duty to assist the 
claimant.  38 U.S.C.A. § 5103A.  VCAA is applicable to all 
claims filed on or after the date of its enactment, or filed 
before the date of enactment and not final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7(a), 114 Stat. 2099 (2000); 38 U.S.C.A. § 5107, Historical 
and Statutory Notes (Effective and Applicability Provisions).  

The regulations implementing the VCAA (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002)), are now published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326).  The VCAA and the 
implementing regulations pertinent to the issue on appeal are 
liberalizing and are therefore applicable to the issue on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

After a careful review of the record, the Board determines 
that VA has satisfied both duties to notify and assist the 
veteran.  First, the veteran was repeatedly informed in the 
rating decisions, the statement of the case, as well as in 
specific development letter requests, of the evidence and 
information necessary to substantiate his claim, what 
evidence VA had or would obtain on his behalf, what evidence 
or information he needed to provide to VA, and of the 
ramifications of the failure to obtain any needed information 
or evidence.  

Specifically, the RO sent the veteran a letter in May 
2001, outlining the VCAA considerations, how they 
impacted the veteran's claims in the instant case, and 
what was required of him, with an emphasis on what 
information and evidence was required.  Since that 
notice, the veteran submitted a lay statement, was 
afforded hearings, and VA examinations.  Further, he was 
advised that it remained his responsibility to ensure VA 
received relevant records.  

Although VA informed the veteran of what evidence was 
necessary to establish his claim, no outstanding 
relevant evidence was noted by him.  Because no 
additional evidence has been identified by the veteran 
as being available but absent from the record, the Board 
finds that any failure on the part of VA to further 
notify the veteran what evidence would be secured by VA 
and what evidence would be secured by the veteran is 
harmless.  Cf. Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Thus, the Board concludes that this action satisfies VA's 
duty to notify the veteran in the instant case.  

Second, the Board notes that the veteran's VA treatment 
records have been associated with the claims folder.  The 
veteran was afforded hearings at his request.  The RO also 
scheduled the veteran for multiple VA examinations in an 
attempt to further assist him.  Specifically, the veteran was 
afforded a VA medical examination for the purpose of 
providing clarification.  

Thus, because the RO informed the veteran of the new VCAA 
considerations, solicited evidence from the veteran, reviewed 
his claim again in light of the new requirements, most 
recently in the February 2002 Statement of the Case, and 
fully assisted him to the best of VA's ability, the Board 
concludes that no further action on this question is 
necessary under the facts and circumstances of the instant 
case.  


II.  PTSD

The veteran contends that the severity of his service-
connected PTSD is greater than that reflected by the current 
50 percent evaluation.  Specifically, he feels that a TDIU 
rating is warranted.  

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155.  

Evaluation of a service-connected disorder requires a review 
of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2.  For a claim for an 
increased rating, the primary concern is the current level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work, 38 C.F.R. § 4.2, 
and to resolve any reasonable doubt regarding the extent of 
the disability in the veteran's favor.  38 C.F.R. § 4.3.  

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The veteran's service-connected PTSD is evaluated under 
Diagnostic Code 9411, which provides that a 50 percent 
evaluation may be assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating may be assigned where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessive rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective work relationships.  

A 100 percent schedular rating may be assigned in cases where 
there is total occupational and social impairment, due to 
such symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  38 
C.F.R. § 4.130, Diagnostic Code 9411.  

Historically, the RO granted service connection for PTSD in 
an August 1994 rating action.  The RO assigned an initial 
rating of 10 percent.  This was subsequently increased to a 
50 percent rating in a September 1995 Hearing Officer's 
decision.  

The veteran has been afforded VA examinations in July 1995, 
May 2001 and January 2002.  He filed a claim for increased 
compensation in February 2001.  In conjunction with the 
instant appeal, he was afforded hearings before the local 
Hearing Officer at the RO in November 2001 and before the 
undersigned Veterans Law Judge in August 2002.  

The recently received evidence also includes lay statements 
from the veteran's family.  In particular, an August 2002 
letter from the veteran's nephew noted that, although he 
employed the veteran from time to time, he made modifications 
for the veteran, such as allowing him to work on his own and 
with minimal time constraints.  Also, the veteran's nephew 
noted that if he had a "major job," he would hire someone 
else.  

After a careful review of the entire evidence of record, the 
Board determines that the service-connected PTSD is not shown 
to be productive of a disability picture that warrants the 
assignment of a rating higher than 50 percent.  

In particular, the RO requested that the January 2002 VA 
examiner reconcile the differing disability pictures shown by 
the opinions provided in the July 1995 psychiatric 
examination report, which reflected that his PTSD was 
manifested, at that time, by severe depression, and the May 
2001 VA examination report that assessed the veteran with a 
Global Assessment of Functioning (GAF) scale score of 70, 
with minimal vocational impairment.  

The January 2002 VA examination report shows that the 
veteran's GAF was assessed at 50.  However, the examiner also 
elaborated on the veteran's present illness, past psychiatric 
history, and performed another mental status examination.  
The examiner found general moderate depressive symptoms.  

Specifically, in response to the particular issues raised by 
the RO, the examiner opined that the veteran had moderately 
reduced occupational reliability and productivity due to 
PTSD.  Particularly, this was because of the isolation 
symptoms.  The examiner noted that it was typical of veterans 
with PTSD to function at night, but to have difficulties 
during the day with supervisors and authorities.  

The VA examiner found that the veteran's impairment was 
moderate and was not total.  The examiner also opined that 
the veteran was not unemployable.  The examiner also noted 
that the veteran had additional occupational impairment from 
a nonservice-connected disorder and that the service-
connected PTSD caused approximately twice as much disability 
as the other.   

The testimony elicited at the veteran's hearings included 
testimony from the veteran's friend, with whom he lived.  
Specifically, this friend elaborated that the veteran 
segregated himself from the rest of the household in a 
basement apartment and had to sleep alone due to his 
nightmares.  Although he was self employed and still 
performed some odd jobs, he also appeared to be unable to 
keep any kind of structured employment.  

The veteran also testified that he could not stand to have 
people talk to him or ask him work related questions while 
working.  The veteran's friend also noted that the veteran 
appeared to have grown more irritable and prone to anger 
outbursts recently.  

However, the medical evidence of record does not demonstrate 
that the service-connected PTSD currently is productive of 
symptoms reflective of more than occupational and social 
impairment with reduced reliability and productivity and 
difficulty in establishing and maintaining effective work and 
social relationships.  

In particular, the evidence does not show: suicidal ideation; 
obsessive rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
spatial disorientation; or neglect of personal appearance and 
hygiene; or an inability to establish and maintain effective 
work relationships.  

Although the veteran was shown to manifest some difficulties 
with occupational functioning, the Board finds that his 
service-connected PTSD is most appropriately evaluated as 50 
percent disabling.  

Accordingly, the Board finds that an increased rating greater 
than 50 percent for the service-connected PTSD is not 
warranted.  


III.  TDIU

Under VA law and regulations, a total disability rating based 
on individual unemployability may be assigned upon a showing 
that a veteran is unable to secure or follow a substantially 
gainful occupation due solely to impairment resulting from 
his or her service-connected disabilities.  See 38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  

Consideration may be given to a veteran's level of education, 
special training, and previous work experience, but age and 
the impairment caused by nonservice-connected disabilities 
are not for consideration in determining whether such a total 
disability rating is warranted.  See 38 C.F.R. §§ 3.341, 
4.16, 4.19.  

Marginal employment, defined as an amount of earned annual 
income that does not exceed the poverty threshold determined 
by the United States Department of Commerce, Bureau of the 
Census, shall not be considered substantially gainful 
employment.  38 C.F.R. § 4.16(a).  

Furthermore, a total disability rating may be assigned where 
the combined rating for the veteran's service-connected 
disabilities is less than total if the disabled veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  Specifically, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more; if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more and sufficient additional disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. §§ 
3.340, 3.341, 4.16(a).  In exceptional cases, an extra-
schedular rating may be assigned on the basis of a showing of 
unemployability alone.  See 38 C.F.R. § 4.16(b).  

As noted hereinabove, the service-connected PTSD is currently 
evaluated as 50 percent disabling.  See 38 C.F.R. § 4.25.  
Thus, it does not meet the initial criteria for schedular 
consideration for the grant of TDIU under the provisions of 
38 C.F.R. § 4.16(a).  

The Board in this regard finds most persuasive the recent VA 
examiner's opinion rendered in January 2002 that the 
veteran's disability was only experiencing moderately reduced 
occupational reliability and productivity due to the service-
connected PTSD.  While the examiner noted that the veteran 
was reluctant to return to work due isolation symptoms and 
difficulty in getting along with authorities and supervisors, 
he added that it was not total.  The examiner concluded that 
the veteran was not unemployable.  

The VA examiner noted by way of history that the veteran had 
been off from steady work for 15 years.  Reportedly, he last 
worked for GSA in a job driving a forklift truck that was 
terminated when the position was privatized.  It was noted 
that he had worked a little bit or at best occasionally since 
that time.  He worked for a few years helping his nephew in a 
shoe store, doing maintenance.  The examiner added that, in 
recent years, he had worked very little for pay.  

The Board has considered the recently received statement from 
the veteran's nephew and the recent hearing testimony 
regarding the veteran's social and industrial adaptability, 
but finds that he is not shown to be precluded from 
performing substantially gainful employment due to his 
service-connected PTSD.  

Accordingly, based on its review of the entire evidentiary 
record, the Board finds that the assignment of a TDIU rating 
is not warranted in this case.  



ORDER

An increased rating for the service-connected PTSD is denied.

A TDIU rating due to service-connected disability is denied.  


		
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

